Citation Nr: 1044937	
Decision Date: 12/01/10    Archive Date: 12/10/10

DOCKET NO.  04-28 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUE

Whether new and material evidence has been submitted to reopen a 
claim for service connection for schizophreniform disorder 
(claimed as a nervous condition).



REPRESENTATION

Appellant represented by:	Virginia Girard-Brady



ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel



INTRODUCTION

The Veteran served on active duty from November 1977 to February 
1979.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied the benefits sought on appeal.  
The Veteran appealed that decision to BVA, and the case was 
referred to the Board for appellate review.

The Board denied the Veteran's application to reopen his claim 
for service connection for a schizophreniform disorder in a 
January 2006 decision.  The appellant then appealed the Board's 
January 2006 decision to the United States Court of Appeals for 
Veterans Claims (Court) and in an Order dated in July 2007, the 
Court vacated the Board's decision and remanded the case to the 
Board for proceedings consistent with the Joint Motion for Remand 
(Joint Motion) filed in this case.  The case was subsequently 
returned to the Board for further appellate review, and the Board 
remanded the case for further development in November 2007 and 
April 2009. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Reasons for Remand:  To ensure compliance with a prior remand and 
to search for inpatient and outpatient psychiatric or mental 
health records.

The Board previously remanded the case in April 2009, in 
pertinent part, because the parties to the Joint Motion had noted 
that the Veteran's service treatment records may be incomplete.  
The RO had obtained and associated the Veteran's service 
treatment and personnel records with the claims file.  However, 
those records showed that he was seen at a mental health clinic 
at Davis-Monthan Air Force Base on several occasions between June 
1978 and July 1978, and the available service treatment records 
associated with the claims file did not document the actual 
treatment, such as his complaints, examination findings, or 
diagnosis.  Based upon a review of the documents assembled for 
appellate review, the Board found that it was unclear whether the 
search for service records included clinical records from a 
mental health clinic and determined that efforts should be 
undertaken to attempt to obtain any additional service-related 
records.  Indeed, service treatment records do not include mental 
health clinic records. VA Adjudication Procedure Manual M21-1MR 
(M21-1MR), Part III, Subpart III, Chapter 2, Section A, Paragraph 
A.  

Following the April 2009 remand, the RO did contact the 355 
Medical Group at Davis-Monthan Air Force Base requesting 
information regarding the Veteran.  In particular, the RO 
requested reports of outpatient treatment from November 1977 to 
July 2009.  However, a response was received from the 355 Medical 
Group Outpatient Records Department in July 2009 indicating that 
no medical records were on file at the 355 Medical Group.  The 
Veteran was informed that the treatment records could not be 
located, and a formal finding of unavailability of the records 
was made in December 2009.  

Nevertheless, the Board notes that the April 2009 remand had 
specifically indicated that it should be ascertained whether 
mental health records may be stored somewhere other than with the 
service treatment records.  Although the RO did request 
outpatient records from the military hospital, there was no 
indication that any attempt was made to determine whether mental 
health records may be stored at a different location or whether 
there may have been any inpatient records.  For example, the RO 
did not contact the National Personnel Records Center (NPRC) or 
the Records Management Center (RMC) to determine whether the 
facility may store mental health records separate from the 
service treatment records.  As set forth in 38 U.S.C.A. 
§5103A(b)(3) and 38 C.F.R. §3.159(c)(2), efforts must be made to 
locate such records until it is reasonably certain that such 
records do not exist or that further efforts to obtain those 
records would be futile.  

The Court has held "that a remand by this Court or the Board 
confers on the veteran or other claimant, as a matter of law, a 
right to compliance with the remand orders." Stegall v. West, 11 
Vet. App. 268, 271 (1998).  As such, compliance with the terms of 
the remand is necessary prior to further appellate review, and if 
not, "the Board itself errs in failing to ensure compliance." 
Id. 

Therefore, in order to give the appellant every consideration 
with respect to the present appeal and to ensure due process, it 
is the Board's opinion that further development of the case is 
necessary.  Accordingly, the case is REMANDED for the following 
actions:

The RO should contact the National 
Personnel Records Center (NPRC), the 
Records Management Center (RMC), and 
any other appropriate location, to make 
a specific request for service treatment 
inpatient and outpatient psychiatric or 
mental health records of the Veteran and 
through any other appropriate records 
repository to which pertinent clinical 
records may have been sent.  Specifically, 
it should be ascertained whether mental 
health records may be stored somewhere 
other than with the service treatment 
records.  These efforts should include 
requesting records documenting the 
Veteran's treatment at Davis-Monthan Air 
Force Base from June 1978 to February 1979.

As set forth in 38 U.S.C.A. §5103A(b)(3) 
and 38 C.F.R. §3.159(c)(2), the RO should 
continue efforts to locate such records 
until it is reasonably certain that such 
records do not exist or that further 
efforts to obtain those records would be 
futile.  The Veteran should be notified of 
the RO's attempts to locate his medical 
records from his active duty service as 
well as any further action to be taken.

2.  When the development requested has been 
completed, the case should be reviewed by 
the RO on the basis of additional evidence.  
If the benefit sought is not granted, the 
Veteran and his representative should be 
furnished a Supplemental Statement of the 
Case and be afforded a reasonable 
opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional development, 
and the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
appellant has the right to submit additional evidence and/or 
argument on the matter or matters the Board has remanded to the 
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).  
No action is required of the Veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


